DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 15 claims and claims 1-15 are pending.

EXAMINER’S NOTES
The referenced citations made in the rejection(s) below are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate Examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains a phrase that can be implied (“Disclosed is a method for encoding/decoding video signals and an apparatus therefor.”). 
Appropriate correction is required. Also see MPEP 608.01(b), Paragraph C – “Language and Format”.


Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  
In claim 6 the limitation preceding “wherein the method further comprises:” ends with a period (.). It should be either a comma (,) or a semi-colon (;). Same issue exists in claim 11 as well.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,336,920 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the comparison table below.


17551794 (Instant Application)
11,336,920 B2 (Patent)

Claim 1
Claim 1
1
A method for decoding a video signal, comprising:
A method for decoding a video signal, comprising:
2
obtaining, from the video signal, a transform index indicating which transform kernels are applied along horizontal and vertical directions of a current block;
obtaining, from the video signal, a transform index indicating which transform kernels are applied along horizontal and vertical directions of a current block;
3
determining a non-zero region to which a transform is applied within the current block based on the transform kernels indicated by the transform index and a width and/or a height of the current block;
determining a non-zero region to which a transform is applied within the current block based on (i) the transform kernels indicated by the transform index and (ii) a width and/or a height of the current block;
4
performing an inverse transform on the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index,
deriving, as zero, coefficients of a remaining region other than the non-zero region to which the transform is applied within the current block; and performing an inverse transform on the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index,
5
wherein the determining of the non-zero region comprises: determining whether each of the transform kernels indicated by the transform index corresponds to a predefined transform kernel; and determining a region having a predefined width and/or a predefined height as the non-zero region based on (i) the determination of whether each of the transform kernels indicated by the transform index corresponds to the predefined transform kernel, and (ii) the width and/or the height of the current block,
wherein the determining of the non-zero region to which the transform is applied is performed by (i) determining a smaller value between the width of the current block and 32 as the width of the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index belonging to a first transform kernel group, and (ii) determining a smaller value between the height of the current block and 32 as the height of the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index belonging to the first transform kernel group, and (iii) determining a smaller value between the width of the current block and 16 as the width of the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index belonging to a second transform kernel group, and (iv) determining a smaller value between the height of the current block and 16 as the height of the non-zero region to which the transform is applied based on the transform kernels indicated by the transform index belonging to the second transform kernel group, and
6
wherein the method further comprises: obtaining a syntax element indicating a position of a last significant coefficient in scanning order within the current block,
wherein the method further comprises: obtaining a syntax element indicating a position of a last significant coefficient in scanning order within the current block,
7
wherein coefficients to which the inverse transform is applied are obtained from the video signal based on the position of the last significant coefficient, and
wherein coefficients to which the inverse transform is applied are obtained from the video signal based on the position of the last significant coefficient, and 
8
wherein the syntax element is binarized based on a truncated unary method, and a maximum value of the syntax element is determined based on the non-zero region.
wherein the syntax element is binarized based on a truncated unary method, and a maximum value of the syntax element is determined based on the non-zero region.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. Claim of instant application is broader than claim 1 of the patent with regard to the limitation in row 5 of the above table. However, a close review of the two limitations reveal that the four points in the patent limitation are elaborating in terms of specific block size of 16/32 on the determination part of the instant application where it states “each of the transform kernels indicated by the transform index corresponds to a predefined transform kernel; and determining a region having a predefined width and/or a predefined height as the non-zero region” . Therefore all the limitations of claim 1 of instant application are directly or indirectly recited in the claim 1 limitations of the patent. Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,336,920 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the comparison table below.


17551794 (Instant Application)
11,336,920 B2 (Patent)

Claim 6
Claim 6
1
A method for encoding a video signal, comprising:
A method for encoding a video signal, comprising:
2
deriving transform kernels being applied to a current block, wherein the transform kernels include a horizontal transform kernel and a vertical transform kernel;
deriving transform kernels being applied to a current block, wherein the transform kernels include a horizontal transform kernel and a vertical transform kernel;
3
determining a non-zero region in which a transform is applied to the current block based on the transform kernels and a width and/or a height of the current block;
determining a non-zero region in which a transform is applied to the current block based on (i) the transform kernels and (ii) a width and/or a height of the current block; 
4
performing a transform on the current block based on the transform kernels; and generating a transform index indicating which transform kernels are applied along horizontal and vertical directions of the current block,
deriving, as zero, coefficients of a remaining region other than the non-zero region to which the transform is applied within the current block; performing a transform on the current block based on the transform kernels; and generating a transform index indicating which transform kernels are applied along horizontal and vertical directions of the current block,
5
wherein the determining of the non-zero region comprises: determining whether each of the transform kernels corresponds to a predefined transform kernel; and determining a region having a predefined width and/or a predefined height as the non- zero region based on (i) the determination of whether each of the transform kernels corresponds to the predefined transform kernel, and (ii) the width and/or the height of the current block.
wherein the determining of the non-zero region to which the transform is applied is performed by (i) determining a smaller value between the width of the current block and 32 as the width of the non-zero region to which the transform is applied based on the transform kernels belonging to a first transform kernel group, and (ii) determining a smaller value between the height of the current block and 32 as the height of the non-zero region to which the transform is applied based on the transform kernels belonging to the first transform kernel group, and (iii) determining a smaller value between the width of the current block and 16 as the width of the non-zero region to which the transform is applied based on the transform kernels belonging to a second transform kernel group, and (iv) determining a smaller value between the height of the current block and 16 as the height of the non-zero region to which the transform is applied based on the transform kernels belonging to the second transform kernel group, and
6
wherein the method further comprises: generating a syntax element indicating a position of a last significant coefficient in scanning order within the current block,
wherein the method further comprises: generating a syntax element indicating a position of a last significant coefficient in scanning order within the current block,
7
wherein coefficients to which the transform is applied are generated based on the position of the last significant coefficient, and
wherein coefficients to which the transform is applied are generated based on the position of the last significant coefficient, and 
8
wherein the syntax element is binarized based on a truncated unary method, and a maximum value of the syntax element is determined based on the non-zero region.
wherein the syntax element is binarized based on a truncated unary method, and a maximum value of the syntax element is determined based on the non-zero region.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. Claim of instant application is broader than claim 6 of the patent with regard to the limitation in row 5 of the above table. However, a close review of the two limitations reveal that the four points in the patent limitation are elaborating in terms of specific block size of 16/32 on the determination part of the instant application where it states “each of the transform kernels indicated by the transform index corresponds to a predefined transform kernel; and determining a region having a predefined width and/or a predefined height as the non-zero region” . Therefore all the limitations of claim 6 of instant application are directly or indirectly recited in the claim 6 limitations of the patent. Therefore, the instant application claim 6 as a whole is not patentably distinct from the patent claim 6.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,336,920 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the comparison table below.


17551794 (Instant Application)
11,336,920 B2 (Patent)

Claim 11
Claim 11
1
A non-transitory computer-readable medium storing a bitstream that is generated by an encoding method, the encoding method comprising:
A non-transitory computer-readable medium storing a bitstream that is generated by an encoding method, the encoding method comprising: 
2
deriving transform kernels being applied to a current block, wherein the transform kernels include a horizontal transform kernel and a vertical transform kernel;
deriving transform kernels being applied to a current block, wherein the transform kernels include a horizontal transform kernel and a vertical transform kernel;
3
determining a non-zero region in which a transform is applied to the current block based on the transform kernels and a width and/or a height of the current block;
determining a non-zero region in which a transform is applied to the current block based on (i) the transform kernels and (ii) a width and/or a height of the current block;
4
performing a transform on the current block based on the transform kernels; and generating a transform index indicating which transform kernels are applied along horizontal and vertical directions of the current block,
deriving, as zero, coefficients of a remaining region other than the non-zero region to which the transform is applied within the current block; performing a transform on the current block based on the transform kernels; and generating a transform index indicating which transform kernels are applied along horizontal and vertical directions of the current block,
5
wherein the determining of the non-zero region comprises: determining whether each of the transform kernels corresponds to a predefined transform kernel; and determining a region having a predefined width and/or a predefined height as the non- zero region based on (i) the determination of whether each of the transform kernels corresponds to the predefined transform kernel, and (ii) the width and/or the height of the current block.
wherein the determining of the non-zero region to which the transform is applied is performed by (i) determining a smaller value between the width of the current block and 32 as the width of the non-zero region to which the transform is applied based on the transform kernels belonging to a first transform kernel group, and (ii) determining a smaller value between the height of the current block and 32 as the height of the non-zero region to which the transform is applied based on the transform kernels belonging to the first transform kernel group, and (iii) determining a smaller value between the width of the current block and 16 as the width of the non-zero region to which the transform is applied based on the transform kernels belonging to a second transform kernel group, and (iv) determining a smaller value between the height of the current block and 16 as the height of the non-zero region to which the transform is applied based on the transform kernels belonging to the second transform kernel group, and
6
wherein the method further comprises: generating a syntax element indicating a position of a last significant coefficient in scanning order within the current block,
wherein the method further comprises: generating a syntax element indicating a position of a last significant coefficient in scanning order within the current block,
7
wherein coefficients to which the transform is applied are generated based on the position of the last significant coefficient, and
wherein coefficients to which the transform is applied are generated based on the position of the last significant coefficient, and
8
wherein the syntax element is binarized based on a truncated unary method, and a maximum value of the syntax element is determined based on the non-zero region.
wherein the syntax element is binarized based on a truncated unary method, and a maximum value of the syntax element is determined based on the non-zero region.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. Claim of instant application is broader than claim 1 of the patent with regard to the limitation in row 5 of the above table. However, a close review of the two limitations reveal that the four points in the patent limitation are elaborating in terms of specific block size of 16/32 on the determination part of the instant application where it states “each of the transform kernels indicated by the transform index corresponds to a predefined transform kernel; and determining a region having a predefined width and/or a predefined height as the non-zero region” . Therefore all the limitations of claim 11 of instant application are directly or indirectly recited in the claim 11 limitations of the patent. Therefore, the instant application claim 11 as a whole is not patentably distinct from the patent claim 11.

Claims 2-5, 7-10, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over combination of claims 1-15 of U.S. Patent No. 11,336,920 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “ENCODING METHOD AND APPARATUS” - Chen et al., WO 2019/076200 Al.
2. “METHOD AND APPARATUS FOR PROCESSING VIDEO SIGNAL” - Lee, US PGPub 2019/0222843 Al.
3. “METHOD AND APPARATUS FOR DECODING A VIDEO SIGNAL” - Kim et al., US PGPub 2018/0278961 Al.
4. “NON-SEPARABLE SECONDARY TRANSFORM FOR VIDEO CODING WITH REORGANIZING?” - Zhao et al., US PGPub 2017/0094314 Al.
5. “ENHANCED MULTIPLE TRANSFORMS FOR PREDICTION RESIDUAL” - Zhao et al., US PGPub 2016/0219290 Al.
6. “LOOK-UP TABLE FOR ENHANCED MULTIPLE TRANSFORM” - Zhao et al., US PGPub 2018/0020218 Al.
7. “ENCODER, DECODER, ENCODING METHOD, AND DECODING METHOD” -Li et al., US PGPub 2020/0195962 Al.
8. “METHOD AND APPARATUS FOR TRANSFORM-BASED IMAGE ENCODING/DECODING?” - Lim et al., US PGPub 2019/0215516 Al.
9. “DETERMINING CONTEXTS FOR CODING TRANSFORM COEFFICIENT DATA IN VIDEO CODING?” - Seregin et al., US PGPub 2013/0182772 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485